 

Exhibit 10.2

 

GUARANTEE AGREEMENT

 

THIS GUARANTEE AGREEMENT, dated as of December 12, 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, this “Guarantee”), made
by TERRA PROPERTY TRUST, INC., a Maryland corporation (“Guarantor”), in favor of
GOLDMAN SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”).

 

RECITALS

 

A.           Pursuant to that certain Uncommitted Master Repurchase and
Securities Contract Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Repurchase
Agreement”), between Buyer and Terra Mortgage Capital I, LLC, a Delaware limited
liability company (“Seller”), Seller has agreed to sell to Buyer certain
Eligible Assets (as defined in the Repurchase Agreement), upon the terms and
subject to the conditions set forth therein. Pursuant to the terms of that
certain Custodial Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Custodial
Agreement”), by and among Buyer, Seller and Wells Fargo Bank, N.A.
(“Custodian”), Custodian is required to take possession of the Purchased Assets
(as defined in the Custodial Agreement), along with certain other documents
specified in the Custodial Agreement, as Custodian of Buyer and any future
purchaser, on several delivery dates, in accordance with the terms and
conditions of the Custodial Agreement. Pursuant to the terms of that certain
Pledge and Security Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Pledge
Agreement”), made by Terra Mortgage Portfolio I, LLC, a Delaware limited
liability company (“Pledgor”), in favor of Buyer, Pledgor has pledged to Buyer
all of Pledgor’s right, title and interest in and to the Collateral (as defined
in the Pledge Agreement). The Repurchase Agreement, the Custodial Agreement, the
Depository Agreement (as defined in the Repurchase Agreement), the Servicing
Agreement (as defined in the Repurchase Agreement), the Fee Letter (as defined
in the Repurchase Agreement), the Pledge Agreement and this Guarantee shall be
referred to herein as the “Transaction Documents”.

 

B.           Guarantor directly or indirectly owns one hundred percent (100%) of
the legal and beneficial limited liability company interest in, and controls,
Seller and Pledgor, and Guarantor will derive benefits, directly and indirectly,
from the execution, delivery and performance by Seller of the Transaction
Documents to which Seller is a party and the transactions contemplated by the
Repurchase Agreement.

 

C.           It is a condition precedent to Buyer acquiring the Purchased Assets
pursuant to the Repurchase Agreement that Guarantor shall have executed and
delivered this Guarantee.

 

NOW, THEREFORE, in consideration of the foregoing premises, to induce Buyer to
enter into the Transaction Documents and to enter into the transactions
contemplated thereunder, Guarantor hereby agrees with Buyer as follows:

 

1.           Defined Terms. Each of the definitions set forth on Exhibit A
hereto are, solely for the purpose of Section 9 hereof, hereby incorporated
herein by reference. Unless otherwise defined herein, terms which are defined in
the Repurchase Agreement and used herein are intended to be used as such terms
are so defined in the Repurchase Agreement.

 

 

 

 

2.           Guarantee.

 

(a)          Subject to Sections 2(b), 2(c), 2(d) and 2(e) below, Guarantor
hereby unconditionally and irrevocably guarantees to Buyer the prompt and
complete payment and performance when due, whether at stated maturity, by
acceleration of the Repurchase Date or otherwise, of all of the following: (i)
all payment obligations owing by Seller and Pledgor to Buyer under or in
connection with the Repurchase Agreement or any of the other Transaction
Documents or other agreements relating thereto, (ii) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing, and (iii)
any other obligations of Seller and Pledgor in favor of Buyer under each of the
Transaction Documents (collectively, the “Obligations”).

 

(b)          Notwithstanding anything in Section 2(a) above to the contrary, but
subject in all cases to Sections 2(c), 2(d) and 2(e) below, the maximum
aggregate liability of Guarantor hereunder and under the other Transaction
Documents shall in no event exceed fifty percent (50%) of the then currently
unpaid aggregate Purchase Prices of all Purchased Assets.

 

(c)          Notwithstanding the foregoing, or any other provision herein to the
contrary, the applicable maximum limitation on recourse liability as set forth
in Section 2(b) above SHALL BECOME NULL AND VOID and shall be of no further
force and effect, and the Obligations shall be full recourse to Guarantor, upon
the occurrence of any of the following:

 

(i)         a voluntary bankruptcy or insolvency proceeding is commenced by
Seller, Pledgor or Guarantor under the Bankruptcy Code or any similar federal or
state law;

 

(ii)        Seller, Pledgor or Guarantor consents to or joins in any application
for the appointment of a custodian, receiver, trustee or examiner for Seller or
Seller’s assets and liabilities;

 

(iii)       an involuntary bankruptcy or insolvency proceeding is commenced
against Seller, Pledgor or Guarantor under the Bankruptcy Code or any similar
federal or state law, and, in connection therewith, Seller, Pledgor or Guarantor
or any Affiliate of Seller, Pledgor or Guarantor (alone or in any combination)
(A) has or have colluded or conspired with the creditors commencing such
involuntary bankruptcy or insolvency proceeding, (B) has or have solicited or
caused to be solicited petition creditors for such involuntary bankruptcy or
insolvency proceeding, or (C) has or have filed an answer consenting to or
joining in such involuntary bankruptcy or insolvency proceeding;

 

(iv)       the gross negligence or willful misconduct of Seller, Pledgor or
Guarantor which results in the seizure or forfeiture of the Purchased Assets or
any portion thereof, or Seller’s interest therein; and

 

-2-

 

 

(v)         any breach of the separateness covenants set forth in Article 12 of
the Repurchase Agreement that results in the substantive consolidation of any of
the assets and/or liabilities of Seller with the assets and/or liabilities of
any other Person in any bankruptcy or insolvency proceeding under the Bankruptcy
Code or any similar federal or state law (including, without limitation, in
connection with any proceeding under any Insolvency Law).

 

(d)          In addition to the foregoing, and notwithstanding the applicable
maximum limitation on recourse liability as set forth in Section 2(b) above
(which Section 2(b), for the avoidance of doubt, shall not apply to this Section
2(d)), Guarantor shall be liable to Buyer for any costs, losses, claims,
expenses or other liabilities actually incurred by Buyer resulting from any of
the following matters:

 

(i)          fraud, intentional misrepresentation or willful misconduct by
Seller, Pledgor, or Guarantor, or any Affiliate of Seller, Pledgor or Guarantor,
in connection with the execution and delivery of this Guarantee, the Repurchase
Agreement or any of the other Transaction Documents, or any certificate, report,
financial statement or other instrument or document furnished to Buyer at the
time of the closing of the Repurchase Agreement or during the term of the
Repurchase Agreement;

 

(ii)         any material breach by Seller, Guarantor, or any of their
respective Affiliates, of any representations and warranties relating to
Environmental Laws, or any indemnity for costs incurred by Buyer in connection
with the violation of any Environmental Law, the correction of any environmental
condition, or the removal of any Materials of Environmental Concern, in each
case in any way affecting any or all of the Purchased Assets; provided that the
guarantee set forth in this Section 2(d)(ii) shall terminate upon foreclosure
and transfer or assumption of the Purchased Asset following an Event of Default
pursuant to a public or private sale or strict foreclosure, or other similar
enforcement proceeding but solely to the extent that the occurrence giving rise
to Buyer’s liability under this Section 2(d)(ii) (A) first arose after such
Purchased Asset was transferred or assumed and (B) is unrelated to any act or
omission of Seller, Pledgor or Guarantor; and

 

(iii)        Seller’s failure to obtain Buyer’s prior written consent to any
subordinate financing or voluntary liens in each case that encumber any or all
of the Purchased Assets that are not permitted under the Transaction Documents.

 

(e)          In addition to the foregoing, Guarantor further agrees to pay any
and all reasonable out-of-pocket expenses (including, without limitation, all
reasonable fees and disbursements of counsel) which may be paid or incurred by
Buyer in enforcing any rights with respect to, or collecting, any or all of the
Obligations and/or enforcing any rights with respect to, or collecting against,
Guarantor under this Guarantee after the occurrence and during the continuance
of an Event of Default. This Guarantee shall remain in full force and effect
until the later of (i) the date upon which the Obligations are paid in full and
(ii) the termination of the Repurchase Agreement, notwithstanding that from time
to time prior thereto, Seller and/or Pledgor may be free from any Obligations.

 

-3-

 

 

(f)          Nothing herein shall be deemed a waiver of any right which Buyer
may have under Sections 506(a), 506(b), 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the outstanding
obligations under the Repurchase Agreement or to require that all Purchased
Assets shall continue to secure all of the outstanding obligations owing to
Buyer in accordance with the Repurchase Agreement or any other Transaction
Documents.

 

(g)          No payment or payments made by Seller, Pledgor or any other Person
or received or collected by Buyer from Seller, Pledgor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of Guarantor hereunder which shall, notwithstanding any such
payment or payments, remain liable for the amount of the Obligations under this
Guarantee until the Obligations are paid in full, but subject to the limitations
on Guarantor’s liability under Section 2(b) above (if applicable).

 

(h)          Guarantor agrees that whenever, at any time, or from time to time,
Guarantor shall make any payment to Buyer on account of any liability hereunder,
Guarantor will notify Buyer in writing that such payment is made under this
Guarantee for such purpose.

 

3.            Subrogation. Upon making any payment hereunder, Guarantor shall be
subrogated to the rights of Buyer against Seller and Pledgor and any collateral
for any Obligations with respect to such payment; provided, that Guarantor shall
not seek to enforce any right or receive any payment by way of subrogation until
all amounts due and payable by Seller or Pledgor to Buyer under the Transaction
Documents or any related documents have been paid in full; provided, further,
that such subrogation rights shall be subordinate in all respects to all amounts
owing to Buyer under the Transaction Documents.

 

4.            Amendments, etc. with Respect to the Obligations. Subject to
Section 6 hereof, until the Obligations shall have been paid in full, Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against Guarantor, and without notice to or further assent by
Guarantor, any demand for payment of any of the Obligations made by Buyer may be
rescinded by Buyer and any of the Obligations continued, and the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by Buyer and any
Transaction Document and any other document in connection therewith may be
amended, modified, supplemented or terminated, in whole or in part, as Buyer may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by Buyer for the payment of the Obligations may
be sold, exchanged, waived, surrendered or released. Buyer shall have no
obligation to protect, secure, perfect or insure any lien at any time held by it
as security for the Obligations or any property subject thereto. When making any
demand hereunder against Guarantor, Buyer may, but shall be under no obligation
to, make a similar demand on Seller or any other Person, and any failure by
Buyer to make any such demand or to collect any payments from Seller or any such
other Person or any release of Seller or such other Person shall not relieve
Guarantor of its Obligations or liabilities hereunder, and shall not impair or
affect the rights and remedies, express or implied, or as a matter of law, of
Buyer against Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

 

-4-

 

 

5.           Guarantee Absolute and Unconditional.

 

(a)          Guarantor hereby agrees that its obligations under this Guarantee
constitute a guarantee of payment when due and not of collection. Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Obligations and notice of or proof of reliance by Buyer upon this
Guarantee or acceptance of this Guarantee; the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Guarantee; and all dealings between Seller and Guarantor, on
the one hand, and Buyer, on the other hand, shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee.
Guarantor waives promptness, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon Seller or Guarantor with respect
to the Obligations. This Guarantee shall be construed as a continuing, absolute
and unconditional guarantee of payment without regard to (i) the validity,
regularity or enforceability of any Transaction Document, any of the Obligations
or any collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by Buyer, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by Seller against Buyer, (iii)
any requirement that Buyer exhaust any right to take any action against Seller
or any other Person prior to or contemporaneously with proceeding to exercise
any right against Guarantor under this Guarantee or (iv) any other circumstance
whatsoever (with or without notice to or knowledge of Seller and Guarantor)
which constitutes, or might be construed to constitute, an equitable or legal
discharge of Seller for the Obligations, in bankruptcy or in any other instance.
When pursuing its rights and remedies hereunder against Guarantor, Buyer may,
but shall be under no obligation to, pursue such rights and remedies that Buyer
may have against Seller or any other Person or against any collateral security
or guarantee for the Obligations or any right of offset with respect thereto,
and any failure by Buyer to pursue such other rights or remedies or to collect
any payments from Seller or any such other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Seller or any such other Person or any such collateral security,
guarantee or right of offset, shall not relieve Guarantor of any liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of Buyer against Guarantor.
This Guarantee shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon Guarantor and its successors
and assigns, and shall inure to the benefit of Buyer and its permitted
successors, endorsees, transferees and assigns, until all the Obligations and
the obligations of Guarantor under this Guarantee shall have been satisfied by
payment in full.

 

(b)          Without limiting the generality of the foregoing, Guarantor hereby
agrees, acknowledges, and represents and warrants to Buyer as follows:

 

(i)           Guarantor hereby waives any defense arising by reason of, and any
and all right to assert against Buyer any claim or defense based upon, an
election of remedies by Buyer which in any manner impairs, affects, reduces,
releases, destroys and/or extinguishes Guarantor’s subrogation rights, rights to
proceed against Seller or any other guarantor for reimbursement or contribution,
and/or any other rights of Guarantor to proceed against Seller, any other
guarantor or any other person or security.

 

-5-

 

 

(ii)         Guarantor is presently informed of the financial condition of
Seller and of all other circumstances which diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Obligations. Guarantor hereby
covenants that it will make its own investigation and will continue to keep
itself informed about the financial condition of Seller, the status of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment and that it will continue to rely upon sources other than Buyer for
such information and will not rely upon Buyer for any such information. Absent a
written request for such information by Guarantor to Buyer, Guarantor hereby
waives the right, if any, to require Buyer to disclose to Guarantor any
information which Buyer may now or hereafter acquire concerning such condition
or circumstances including, but not limited to, the release of or revocation by
any other guarantor.

 

(iii)        Guarantor has independently reviewed the Transaction Documents and
related agreements and has made an independent determination as to the validity
and enforceability thereof, and in executing and delivering this Guarantee to
Buyer, Guarantor is not in any manner relying upon the validity, and/or
enforceability, and/or attachment, and/or perfection of any liens or security
interests of any kind or nature granted by Seller or any other guarantor to
Buyer, now or at any time and from time to time in the future.

 

6.           Reinstatement. This Guarantee shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
Buyer upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Seller or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for,
Seller or any substantial part of the property of Seller, or otherwise, all as
though such payments had not been made.

 

7.           Payments. Guarantor hereby agrees that the Obligations will be paid
to Buyer, without set-off or counterclaim, in United States Dollars at the
address specified in writing by Buyer.

 

8.           Representations and Warranties. Guarantor hereby represents and
warrants to Buyer that:

 

(a)          Guarantor is duly organized, validly existing and in good standing
under the laws and regulations of its jurisdiction of incorporation or
organization, as the case may be. Guarantor is duly licensed, qualified, and in
good standing in every state where such licensing or qualification is necessary
for the transaction of its business, except where failure to so qualify would
not be reasonably expected to have a Material Adverse Effect. Guarantor has the
power to own and hold the assets it purports to own and hold, and to carry on
its business as now being conducted and proposed to be conducted, and has the
power to execute, deliver, and perform its obligations under this Guarantee and
the other Transaction Documents to which Guarantor is a party;

 

(b)          This Guarantee has been duly executed by Guarantor, for good and
valuable consideration. This Guarantee constitutes a legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity (whether enforcement is sought in
proceedings in equity or at law);

 

-6-

 

 

(c)          Guarantor does not believe, nor does it have any reason or cause to
believe, that it cannot perform in all respects all covenants and obligations
contained in this Guarantee applicable to Guarantor;

 

(d)          The execution, delivery and performance of this Guarantee by
Guarantor will not (i) conflict with or result in a breach of any of the terms,
conditions or provisions of the organizational documents of Guarantor, (ii)
violate or conflict with any contractual provisions of, or cause a default or
event of default under, any indenture, loan agreement, mortgage or other
material contract or agreement to which Guarantor is a party or by which
Guarantor may be bound, to the extent such conflict or breach would have a
Material Adverse Effect upon Guarantor’s ability to perform its obligations
hereunder, (iii) result in the creation or imposition of any Lien upon any of
the assets of Guarantor, other than pursuant to the Transaction Documents, to
the extent such creation or imposition would have a Material Adverse Effect upon
Guarantor’s ability to perform its obligations hereunder, (iv) conflict with any
judgment or order, writ, injunction, decree or demand of any Governmental
Authority applicable to Guarantor, or (v) conflict with any applicable
Requirement of Law;

 

(e)          As of the Closing Date, any Purchase Date for any Transaction under
the Repurchase Agreement, any Future Funding Date, or on the first day of any
Renewal Period, except as previously disclosed to Buyer in writing on or prior
to such date, there is no action, suit, proceeding, litigation, investigation,
arbitration or proceeding of or before any arbitrator or Governmental Authority
pending or, to Guarantor’s Knowledge, threatened in writing by or against
Guarantor or against its assets (i) with respect to any of the Transaction
Documents or any of the transactions contemplated hereby or thereby or (ii) that
would reasonably be expected to, individually or in the aggregate, result in any
Material Adverse Effect. Guarantor is in compliance in all material respects
with all Requirements of Law. Guarantor is not in default in any material
respect with respect to any judgment, order, writ, injunction, decree, rule, or
regulation of any arbitrator or Governmental Authority;

 

(f)          Guarantor has timely filed all required federal income tax returns
and all other material tax returns, domestic and foreign, required to be filed
by it and has paid all federal and other Taxes (whether or not shown on a
return), which have become due, except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP. Guarantor
has satisfied all of its withholding tax obligations. No tax Liens have been
filed against any assets of Guarantor and no claims are currently being asserted
in writing against Guarantor with respect to Taxes (except for liens and with
respect to Taxes not yet due and payable or liens or claims with respect to
Taxes that are being contested in good faith and for which adequate reserves
have been established in accordance with GAAP);

 

-7-

 

 

(g)          No order, consent, approval, license, authorization or validation
of, or filing, recording or registration by Guarantor with, or exemption by, any
Governmental Authority is required to authorize, or is required in connection
with, (i) the execution, delivery and performance by Guarantor of this
Guarantee, (ii) the legality, validity, binding effect or enforceability of this
Guarantee against Guarantor or (iii) the consummation of the transactions
contemplated by this Guarantee (other than consents, approvals and filings that
have been obtained or made as applicable, and the filing of certain financing
statements in respect of certain security interests); and

 

(h)          Except as disclosed to Buyer in writing, there are no judgments
against Guarantor unsatisfied of record or docketed in any court located in the
United States of America that would reasonably be expected to have a Material
Adverse Effect and no Act of Insolvency has ever occurred with respect to
Guarantor.

 

Guarantor agrees that the foregoing representations and warranties shall be
deemed to have been made by Guarantor on the date of each Transaction under the
Repurchase Agreement, on and as of such date of the Transaction, as though made
hereunder on and as of such date.

 

9.           Financial Covenants.

 

(a)          Guarantor hereby agrees that, until the Repurchase Obligations have
been paid in full, Guarantor shall not:

 

(i)           permit its Liquidity at any time to be less than an amount equal
to the product of (A) ten percent (10%) and (B) the aggregate outstanding
Purchase Prices of all Purchased Assets;

 

(ii)          permit its Cash Liquidity at any time to be less than the greater
of (A) Five Million and No/100 Dollars ($5,000,000.00), and (B) the product of
(1) five percent (5%) and (2) the aggregate outstanding Purchase Prices of all
Purchased Assets;

 

(iii)         permit its Tangible Net Worth at any time to be less than an
amount equal to the sum of (i) seventy-five percent (75%) of its current
Tangible Net Worth as of the date hereof, plus (ii) seventy-five percent (75%)
of new capital contributions;

 

(iv)         permit its Interest Coverage Ratio to be less than 1.5 to 1.0; and

 

(v)          permit at any time the ratio of its Total Indebtedness to the
Tangible Net Worth of Guarantor, calculated in accordance with GAAP, to be
greater than 3.0 to 1.0.

 

(b)          Guarantor’s compliance with the financial covenants set forth in
this Section 9 must be evidenced by the financial statements and by a Covenant
Compliance Certificate in the form of Exhibit IX to the Repurchase Agreement
furnished together therewith, as provided by Seller to Buyer pursuant to
Articles 11(g)(ii) and 11(g)(iii) of the Repurchase Agreement, and compliance
with all such financial covenants are subject to continuing verification by
Buyer, and Guarantor shall provide information that is reasonably requested by
Buyer with respect to any lawsuits and/or other matters disclosed in any
financial statements of Guarantor delivered to Buyer which would reasonably be
expected to have a Material Adverse Effect on Guarantor’s ability to comply with
the financial covenants set forth in this Section 9; provided, that, for the
avoidance of doubt, such continued verification shall not obligate Guarantor or
Seller to provide additional financial statements or Covenant Compliance
Certificates other than those required under Articles 11(g)(ii) and 11(g)(iii)
of the Repurchase Agreement.

 

-8-

 

 

(c)          If Seller, Guarantor or any of their respective Affiliates has
entered into or shall enter into or amend any other commercial real estate loan
repurchase agreement or warehouse facility or other commercial real estate
lending transaction for the financing of mortgage loans with any other
repurchase buyer or lender which by its terms provides more favorable terms to
such other repurchase buyer or lender with respect to any of the financial
covenants contained in this Section 9 (“More Favorable Agreement”), then (i) the
financial covenants contained in this Section 9 shall be deemed to be
automatically modified to such more favorable terms as of the effective date of
such More Favorable Agreement, and (ii) Guarantor shall give to Buyer (A) in the
case of an existing More Favorable Agreement, prompt notice of such more
favorable terms, or (B) in the case of a More Favorable Agreement that has not
yet been executed, not less than ten (10) Business Days’ prior notice of such
more favorable terms. Upon Buyer’s request, Guarantor shall enter into such
amendments to this Guarantee as may be required by Buyer to give effect to such
more favorable terms. Notwithstanding anything contained in this Section 9(c) to
the contrary, this Section 9(c) shall only apply to financial covenants and any
related definitions contained in this Guarantee and shall not extend to any
provisions of any other commercial real estate lending, repurchase or warehouse
facility.

 

10.         Further Covenants of Guarantor:

 

(a)          Taxes. Guarantor will timely file all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by it and will pay all federal and other Taxes (whether or not shown on a
return), which have become due, except for Taxes that are being contested in
good faith by appropriate proceedings diligently conducted and for which
appropriate reserves have been established in accordance with GAAP.

 

(b)          Anti-Money Laundering, Anti-Corruption and Economic Sanctions.

 

(i)          Guarantor is in compliance, in all material respects, with (A) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other applicable enabling legislation or
executive order relating thereto, (B) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (the “USA Patriot Act of 2001”), and (C) the United States Foreign Corrupt
Practices Act of 1977, as amended, and any other applicable anti-bribery laws
and regulations. No part of the proceeds of any Transaction will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-9-

 

 

(ii)         Guarantor agrees that, from time to time upon the prior written
request of Buyer, it shall execute and deliver such further documents, provide
such additional information and reports and perform such other acts as Buyer may
reasonably request in order to insure compliance with the provisions hereof
(including, without limitation, compliance with the USA Patriot Act of 2001) and
to fully effectuate the purposes of this Guarantee; provided, however, that
nothing in this Section 10(b)(ii) shall be construed as requiring Buyer to
conduct any inquiry or decreasing Guarantor’s responsibility for its statements,
representations, warranties or covenants hereunder. In order to enable Buyer and
its Affiliates to comply with any anti-money laundering program and related
responsibilities including, but not limited to, any obligations under the USA
Patriot Act of 2001 and regulations thereunder, Guarantor on behalf of itself
and its Affiliates makes the foregoing representations and covenants to Buyer
and its Affiliates that neither Guarantor nor any of its Affiliates is a
Prohibited Investor and Guarantor is not acting on behalf of or for the benefit
of any Prohibited Investor. Guarantor agrees to promptly notify Buyer or a
person appointed by Buyer to administer their anti-money laundering program, if
applicable, of any change in information affecting this representation and
covenant.

 

(c)          Office of Foreign Assets Control. Guarantor warrants, represents
and covenants that neither Guarantor nor any of its Affiliates are or will be an
entity or Person that is or is owned or controlled by a Person that is the
subject of any Sanctions. Guarantor covenants and agrees that, with respect to
the Transactions under the Transaction Documents, none of Guarantor or, to the
best of Guarantor’s knowledge after due inquiry, any of its Affiliates will
conduct any business, nor engage in any transaction, assets or dealings, with
any Person who is the subject of Sanctions. Guarantor further covenants and
agrees that it will not, directly or indirectly, use the proceeds of the
facility, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions.

 

(d)          Intentionally Omitted.

 

(e)          Limitation on Distributions. After the occurrence and during the
continuance of any Default or Event of Default, Guarantor shall not declare or
make any payment on account of, or set apart assets for, a sinking or other
analogous fund for the purchase, redemption, defeasance, retirement or other
acquisition of any equity or ownership interest of Guarantor, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of
Guarantor; provided, however, that so long as no monetary Default or Event of
Default shall have occurred and be continuing, Guarantor may distribute the
minimum amount of cash necessary for Guarantor to maintain its status as a REIT
and avoid the payment of any income or excise taxes by Guarantor, provided that
such distributions are further distributed by Guarantor to maintain its status
as a REIT or avoid the payment of income or excise taxes by Guarantor;

 

-10-

 

 

11.         Right of Set-Off. Guarantor hereby irrevocably authorizes Buyer and
its Affiliates, after the occurrence and during the continuance of an Event of
Default, without notice to Guarantor, any such notice being expressly waived by
Guarantor to the extent permitted by applicable law, upon any Obligations
becoming due and payable by Guarantor (whether at stated maturity, by
acceleration or otherwise), to set-off and appropriate and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by Buyer to or for the credit or the
account of Guarantor, or any part thereof in such amounts as Buyer may elect,
against and on account of the obligations and liabilities of Guarantor to Buyer
hereunder and claims of every nature and description of Buyer against Guarantor,
in any currency, arising under any Transaction Document, as Buyer may elect,
whether or not Buyer has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. Buyer shall
notify Guarantor promptly of any such set-off and the application made by Buyer,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of Buyer under this Section 11 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that Buyer may have.

 

12.         Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13.         Section Headings. The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

14.         No Waiver; Cumulative Remedies. Buyer shall not by any act (except
by a written instrument pursuant to Section 15 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default or event of default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Buyer, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Buyer of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Buyer would otherwise have on any future occasion. The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law.

 

15.         Waivers and Amendments; Successors and Assigns; Governing Law. None
of the terms or provisions of this Guarantee may be waived, amended,
supplemented or otherwise modified except by a written instrument executed by
Guarantor and Buyer. This Guarantee shall be binding upon the successors and
assigns of Guarantor and shall inure to the benefit of Buyer and its permitted
successors and assigns. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF.

 

-11-

 

 

16.         Notices. Unless otherwise provided in this Guarantee, all notices,
consents, approvals and requests required or permitted hereunder shall be given
in writing and shall be effective for all purposes if hand delivered or sent by
(a) hand delivery, with proof of delivery, (b) certified or registered United
States mail, postage prepaid, (c) expedited prepaid delivery service, either
commercial or United States Postal Service, with proof of delivery, or (d)
telecopier (with answerback acknowledged) or e-mail provided that such
telecopied or e-mailed notice must also be delivered by one of the means set
forth above, to the address specified below or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section 16. A notice shall be deemed to have been given: (v) in the case
of hand delivery, at the time of delivery, (w) in the case of registered or
certified mail, when delivered or the first attempted delivery on a Business
Day, (x) in the case of expedited prepaid delivery upon the first attempted
delivery on a Business Day, (y) in the case of telecopier, upon receipt of
answerback confirmation, provided that such telecopied notice was also delivered
as required in this Section 16, or (z) in the case of e-mail, at the time of
delivery, provided that such e-mailed notice was also delivered as required in
this Section 16. A party receiving a notice that does not comply with the
technical requirements for notice under this Section 16 may elect to waive any
deficiencies and treat the notice as having been properly given.

 

Buyer: GOLDMAN SACHS BANK USA   200 West Street   New York, New York 10282  
Attention:    Mr. Jeffrey Dawkins   Telephone:   #####   Telecopy:     #####  
Email:          #####       Email:   #####   Email:   #####   Email:   #####    
With copies to: GOLDMAN SACHS BANK USA   2001 Ross Avenue, Suite 2800   Dallas,
Texas 75201   Attention:   Brian A. Bolton – Mortgages Legal   Telephone:  
#####   Telecopy:     #####   Email:          #####     and: Paul Hastings LLP  
200 Park Avenue   New York, NY 10166   Attention:    Lisa A. Chaney, Esq.  
Facsimile:    #####  

Email:          #####

    Guarantor: TERRA PROPERTY TRUST, INC   805 Third Avenue, 8th Floor   New
York, New York 10022   Attn: Michael Muscat   Telephone: #####   Email: #####



 



-12-

 

 

With copies to: TERRA PROPERTY TRUST, INC.   805 Third Avenue, 8th Floor   New
York, New York 10022   Attn: Vik Uppal   Telephone: #####  

Email: #####

    And to: TERRA PROPERTY TRUST, INC.   805 Third Avenue, 8th Floor   New York,
New York 10022   Attn: Greg Pinkus   Telephone: #####   Email: #####

 

17.         SUBMISSION TO JURISDICTION; WAIVERS. EACH OF GUARANTOR AND BUYER
HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(A)         SUBMITS TO THE NON- EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, solely for
the purpose of any suit, action or proceeding brought to enforce its obligations
under this Guarantee or relating in any way to this Guarantee, the Repurchase
Agreement or any Transaction under the Repurchase Agreement;

 

(B)         CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and any right of jurisdiction on account of its place of residence or
domicile;

 

(C)         AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY
BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET FORTH
IN SECTION 16 HEREOF OR AT SUCH OTHER ADDRESS OF WHICH BUYER OR GUARANTOR, AS
APPLICABLE, SHALL HAVE BEEN NOTIFIED; AND

 

(D)         AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION.

 

-13-

 

 

18.         Integration. This Guarantee represents the agreement of Guarantor
and Buyer with respect to the subject matter hereof and there are no promises or
representations by Buyer or Guarantor relative to the subject matter hereof not
reflected herein.

 

19.         Counterparts. This Guarantee may be executed in counterparts, each
of which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument. Delivery
by telecopier or other electronic transmission (including a .pdf e-mail
transmission) of an executed counterpart of a signature page to this Guarantee
shall be effective as delivery of an original executed counterpart of this
Guarantee.

 

20.         Acknowledgments. Guarantor hereby acknowledges that:

 

(a)          Guarantor has been advised by counsel in the negotiation, execution
and delivery of this Guarantee and the related documents;

 

(b)          Buyer does not have any fiduciary relationship to Guarantor, and
the relationship between Buyer, on the one hand, and Guarantor, on the other, is
solely that of creditor and surety; and

 

(c)          no joint venture exists between or among any of Buyer, Guarantor
and/or Seller.

 

21.         Intent. Guarantor intends for this Guarantee to be a credit
enhancement related to (i) a repurchase agreement, within the meaning of Section
101(47) of the Bankruptcy Code and, therefore, for this Guarantee to be itself a
repurchase agreement, within the meaning of Section 101(47) and Section 559 of
the Bankruptcy Code; and (ii) a securities contract within the meaning of
Section 741(7) of the Bankruptcy Code and, therefore, for this Guarantee to be
itself a securities contract, within the meaning of Section 741(7) and Section
555 of the Bankruptcy Code.

 

22.         WAIVERS OF JURY TRIAL. EACH OF GUARANTOR AND BUYER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTEE OR ANY RELATED DOCUMENT AND FOR ANY
COUNTERCLAIM HEREIN OR THEREIN.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-14-

 

 

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly executed and
delivered as of the date first above written.

 

  GUARANTOR:       TERRA PROPERTY TRUST, INC.,   a Maryland corporation      
By: /s/ Vikram Uppal   Name: Vikram Uppal   Title: Chief Executive Officer

 

Signature Page to Guarantee Agreement

 

 

 

 

Exhibit A

 

Definitions

 

“Affiliate”: With respect to any Person, any other Person directly or indirectly
Controlling, Controlled by, or under common Control with, such Person.

 

“Cash and Cash Equivalents”: Any of the following: (a) cash, (b) fully federally
insured demand deposits, or (c) USTs with residual maturity of 90 days or less.

 

“Cash Liquidity”: With respect to any Person on any date, the amount of
unrestricted Cash and Cash Equivalents held by such Person and its consolidated
Subsidiaries.

 

“Consolidated EBITDA”: With respect to any Person, for any period of four
consecutive fiscal quarters ended on the last day of any fiscal quarter of such
Person, an amount equal to, the following, all determined on a consolidated
basis, without duplication, for any Person and its consolidated Subsidiaries in
accordance with GAAP: (a) Consolidated Net Income (or loss) of such Person, plus
(b) the following (but only to the extent actually deducted in calculating such
Consolidated Net Income (or loss)): (i) depreciation and amortization expense,
(ii) Interest Expense, (iii) income tax expense, (iv) extraordinary or non-cash
non-recurring losses and (v) transaction costs in connection with the
Transaction Documents, and minus (c) the following (but only to the extent
actually added in calculating such Consolidated Net Income (or loss)):
extraordinary or non-cash non-recurring gains; determined, in each case, on a
consolidated basis.

 

“Consolidated Net Income”: With respect to any Person for any period of four
consecutive fiscal quarters ended on the last day of any fiscal quarter of such
Person, the sum of all the consolidated net income of such Person and its
consolidated Subsidiaries determined in accordance with GAAP and in each case,
determined on a consolidated basis without duplication.

 

“GAAP”: Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

 

“Governing Document”: With respect to any Person, the limited partnership
agreement, limited liability company agreement, exempted limited partnership
agreement, memorandum and articles of association, or other equivalent governing
document in the applicable jurisdiction of such Person, as the same may be
further amended, restated, modified or supplemented in accordance with the terms
of such governing document.

 

“Interest Coverage Ratio”: As of any date of determination in respect of any
fiscal quarter, Consolidated EBITDA for the preceding four fiscal quarters
divided by Interest Expense for the preceding four fiscal quarters.

 

-16-

 

 

“Interest Expense”: With respect to any Person and its consolidated Subsidiaries
in respect of any period of four consecutive fiscal quarters, ended on the last
day of any fiscal quarter of such Person, determined on a consolidated basis
without duplication, consolidated interest expense of such Person and its
consolidated Subsidiaries, whether paid or accrued, without deduction of
consolidated interest income of such Person and its consolidated Subsidiaries,
including, without limitation or duplication, or, to the extent not so included,
with the addition of: (i) interest expense associated with any interest rate
hedging activity of such Person; (ii) the amortization of debt discounts by such
Person; and (iii) prepayment penalties and debt extinguishment charges paid by
such Person, in all cases as reflected in the applicable consolidated financial
statements of such Person and all as determined in accordance with GAAP.

 

“Liquidity”: With respect to Guarantor on any date of determination, (i)
unrestricted and unencumbered (other than pursuant to the Transaction Documents)
Cash and Cash Equivalents held by Guarantor and its consolidated Subsidiaries
(including, without limitation, Cash and Cash Equivalents held by Seller), and
(ii) the aggregate amount of all unfunded investor capital commitments of
Guarantor, if any, that are available to be called on without condition (other
than customary notice conditions or asotherwise set forth in the Governing
Document of Guarantor) and are not pledged to any other Person or subject to any
Lien (other than pursuant to a subscription financing line of credit), net of
amounts outstanding under any subscription financing line of credit of Guarantor
or any of its consolidated Subsidiaries.

 

“Subsidiary”: With respect to any Person, any corporation, partnership, limited
liability company or other entity (heretofore, now or hereafter established) of
which at least a majority of the securities or other ownership interests having
by the terms thereof ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions of such corporation,
partnership, limited liability company or other entity (without regard to the
occurrence of any contingency) is at the time directly or indirectly owned or
controlled by such Person or one or more Subsidiaries of such Person or by such
Person and one or more Subsidiaries of such Person, and shall include all
Persons the accounts of which are with those of such Person pursuant to GAAP.

 

“Tangible Net Worth”: With respect to Guarantor on any date of determination,
(A) the sum of (i) all amounts that would be included under capital or
shareholder’s equity (or any like caption) on a balance sheet of Guarantor and
its consolidated Subsidiaries at such date, minus (B) the sum of (i) amounts
owing to Guarantor from any Affiliate thereof, or from officers, employees,
partners, members, directors, shareholders or other Persons similarly affiliated
with Guarantor or any Affiliate thereof, (ii) intangible assets of Guarantor and
its consolidated Subsidiaries, if any, and (iii) prepaid Taxes and/or expenses,
all on or as of such date and all without duplication as determined in
accordance with GAAP.

 

“Total Indebtedness”: As of any date of determination, without duplication, all
Indebtedness of Guarantor and its consolidated Subsidiaries on or as of such
date.

 

"UST": U.S. Dollar-denominated senior debt securities of the United States of
America issued by the U.S. Treasury Department in Federal Reserve book entry
form and backed by the full faith and credit of the United States of America,
but excluding Treasury Inflation Protected Securities (“TIPS”) and Treasury
Separate Trading of Registered Interest and Principal Securities (“STRIPS”).

 

-17-

 